March 7, 2013




                                  JUDGMENT

                     The Fourteenth Court of Appeals

                    PIERRE SENTEL BUCKLEY, Appellant

NO. 14-12-00202-CR                  V.

                       THE STATE OF TEXAS, Appellee
                           ____________________

      This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED and that this decision be
certified below for observance.